Citation Nr: 0636893	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-31 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a compound depressed frontal skull 
fracture.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a seizure disorder as secondary to residuals 
of a compound depressed frontal skull fracture prior to 
November 30, 2005.

3.  Entitlement to a disability rating in excess of 20 
percent for a seizure disorder as secondary to residuals of a 
compound depressed frontal skull fracture as of November 30, 
2005.

4.  Entitlement to a compensable rating for headaches as 
secondary to residuals of a compound depressed frontal skull 
fracture.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active service from November 1973 to November 
1976.

The case comes before the Board of Veterans' Appeals (Board) 
from October 2002, September 2003 and June 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

The Board disposed of other issues on appeal and remanded the 
issues of entitlement to an increased rating for headaches, 
seizure disorder and residuals of a skull fracture for 
further development in an October 2005 decision.  

While the matter was on remand status, the RO granted a 20 
percent rating for the seizure disorder effective November 
30, 2005 in a June 2006 rating.  The 10 percent rating 
remained in effect prior to that date and the Board has 
characterized these as 2 separate issues to reflect this 
staged increase.  

The veteran failed to appear for a videoconference hearing 
scheduled for July 18, 2005.  

The Board notes that the veteran submitted a letter to the RO 
in August 2006 subsequent to the most recent supplemental 
statement of the case of June 2006 without a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304 (2006).  This letter 
which described some medical treatment he was receiving for 
psychiatric complaints was reviewed by the RO in an August 
2006 deferred rating, and sent a letter addressed to the 
veteran advising that he would have to elaborate further 
about the nature of this letter before further action could 
be taken.  Thus the RO has considered this additional 
evidence and no further action need be taken by the Board.  

The issues of increased evaluations for residuals of a 
compound depressed frontal skull fracture, headaches and a 
seizure disorder as of November 2005 are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Prior to November 30, 2005 the neurological impairment 
stemming from the veteran's chronic brain syndrome includes a 
seizure disorder that requires continuous medication for 
control; with evidence that the veteran has had residual 
seizure activity that more closely resembles two minor 
seizures every six months, but no evidence of major seizure 
activity since 1999.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent disabling 
for neurological impairment consisting of seizure disorder 
have been met prior to November 30, 2005.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.121, 4.122, 
4.124a, 4.126, Diagnostic Codes 8910, 8911, 8914, 9304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim for service 
connection for a seizure disorder was received in June 2002.  
After granting service connection, the VA provided initial 
notice of the provisions of the duty to assist as pertaining 
to entitlement to an increased rating in the November 2005 
AMC letter, which included notice of the requirements to an 
increased rating, of the reasons for the denial of his claim, 
of his and VA's respective duties, and he was asked to 
provide information in his possession relevant to the claim.  
The duty to assist letter specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to these claims so that VA could help by getting 
that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  VA and private records were obtained and 
associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes examination reports, and the examination report of 
July 2003 provided the most recent assessment of the 
veteran's condition based on examination of the veteran prior 
to November 30, 2005.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an earlier 
effective date.  However, since an increased rating is being 
granted for the seizure disorder prior to November 30, 2005, 
the failure to send such a letter is harmless error.  
Significantly, the veteran retains the right to appeal any 
effective date and rating assigned.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (harmless error).

II.  Increased Initial Rating for Seizure disorder from 
initial entitlement up to November 30, 2005

Service connection was granted for a seizure disorder in a 
September 2003 RO decision which assigned a 10 percent 
initial rating.  The veteran appealed this decision.  While 
the appeal was pending the RO in a June 2006 rating decision 
granted a staged 20 percent rating effective as of November 
30, 2005.  The 10 percent initial rating remained in effect 
prior to that date and is the only matter to be addressed in 
this decision, as a remand is necessary to address the staged 
rating in effect as of November 30, 2005.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Neurological deficits or other impairments stemming from the 
same etiology as a head injury shall be rated separately and 
combined with the evaluation of the cognitive disorder.  38 
C.F.R. § 4.126.

In this case, the Board finds that the veteran's seizures 
have been separately evaluated under the general rating for 
seizure disorders set forth in 38 C.F.R. 
§ 4.124a.

The various forms of epilepsy are evaluated in accordance 
with a general rating formula.  A confirmed diagnosis of 
epilepsy with history of seizures warrants a 10 percent 
evaluation.  A 10 percent evaluation is also the minimum 
evaluation when continuous medication is shown necessary for 
the control of epilepsy.  This minimum evaluation will not be 
combined with any other rating for epilepsy.  A 20 percent 
evaluation is warranted when there has been at least one 
major seizure in the last two years or there have been at 
least two minor seizures in the last six months.  A 40 
percent evaluation requires at least one major seizure in the 
last six months or two major seizures in the last year; or an 
average of at least five to eight minor seizures weekly.  A 
60 percent evaluation requires an average of at least one 
major seizure in four months over the last year; or nine to 
ten minor seizures per week.  An 80 percent evaluation 
requires an average of at least one major seizure in three 
months over the last year; or more that 10 minor seizures 
weekly.  A 100 percent evaluation requires an average of at 
least one major seizure per month over the last year. 38 
C.F.R. § 4.124a, Diagnostic Codes 8910, 8911.

Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
held that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The September 2003 RO decision on appeal granted service 
connection for the seizure disorder and assigned a 10 percent 
rating effective March 7, 2002, the date of VA treatment 
record addressing residuals of his head injury, including a 
seizure disorder, which was accepted as the date of an 
informal claim.  The veteran filed a formal claim for service 
connection for a seizure disorder in June 2002.  

Among the pertinent evidence was the March 2002 VA treatment 
record which revealed that the veteran gave a history of 
stopping his medications three years ago (approximately 1999) 
and 2 days later had a generalized seizure with loss of 
consciousness, tongue bite and urinary incontinence.  One 
year ago he was working excessively and skipped one dose of 
medication and was working on the roof and had a spell of 
muscle twitching in his face and jaw, with eye blinking and 
an unawareness that lasted one minute.  His brother was said 
to have witnessed the episode.  The impression was status 
post head injury with skull fracture and subsequent seizure 
disorder as per the veteran.  A June 2002 treatment note 
revealed no complaints of seizures, with the veteran being 
treated with Phenobarbital.

In June 2002 the veteran underwent a neurological examination 
for residuals of a skull fracture and was also claiming 
service connection for seizures secondary to head trauma.  He 
gave a history of the 1975 motor vehicle accident in service 
that caused his head trauma and also reported a second motor 
vehicle accident after service in 1980 that caused a lower 
extremity injury to the peroneal nerve with left foot drop.  
He started having seizures in the 1980's after the second 
motor vehicle accident.  He suffered tonic-clonic seizures 
and was eventually prescribed Dilantin and Phenobarbital.  He 
tried another medication he could not tolerate but could not 
recall its name.  The reason he was placed on the other agent 
was due to his having facial tics that were thought to be a 
focal seizure.  He stated that he still had a few muscle 
twitches of the right face occurring once a month.  He had 
been told in the past that as long as he was having seizure 
activity he cannot drive.  

The physical examination was neurologically unremarkable 
except for the left foot drop and findings regarding the left 
lower extremity which are not part of this appeal.  Following 
the examination, the discussion was that the veteran had a 
seizure disorder since the early 1980s possibly triggered or 
aggravated by the second motor vehicle accident.  He had a 
previous depressed skull fracture in 1975 from a motor 
vehicle accident in service.  Injury to the left frontal 
cortex was the most likely focus for a focal seizure with 
secondary generalization.  He now had episodic focal twitches 
in the right face which probably represented residual seizure 
activity.  This occurred approximately once a month or so.  
Generally it was controlled by his meds.  When he had 
excessive excitement or when he would get really tired, he 
tended to have more twitches.  Also he had seizure activity 
during sleep, especially if he had very little sleep or when 
he had been drinking alcohol.  He currently did not drink due 
to the seizure disorder.  No diagnosis was made as it was 
noted that an addendum would be made subsequent to further 
testing.  

A July 2002 electroencephalogram (EEG) was normal, with no 
paroxysmal spikes or epileptiform activity noted.  

A June 2003 addendum to the June 2002 VA examination noted 
that the EEG was interpreted as normal.  The EEG did not 
support a seizure disorder but also did not rule one out.  He 
had a good reason for having a seizure disorder given his 
history of brain injury from a left frontal skull fracture 
sustained in service.  

A July 2003 VA neurological examination reflects that the 
veteran stated his last seizure took place last year.  He was 
on Phenobarbital and Dilantin.  The remainder of the 
examination addressed the likelihood of the veteran's seizure 
disorder as well as a headache disorder was related to 
service.  The examiner pointed out that an EEG from the 
1980's showed spikes consistent with a seizure disorder.  
Other VA examinations from July 2003 addressed other problems 
such as headaches, scars and sense of smell and made no 
opinion as to the frequency or severity of his seizure 
disorder.  

A September 2003 record described the veteran as "seizure 
free."  He was there for refill of his medications.  

A September 2004 record reflected the veteran's complaints of 
a longstanding history of getting sleepy about halfway home 
at the end of the work shift.  No actual seizures were noted.  

A January 2005 lay statement from a work supervisor reflected 
that the veteran's seizures were getting more frequent.  The 
supervisor observed the veteran go into what appeared to be a 
seizure without warning.  The veteran could be sitting in the 
office holding a conversation and suddenly without warning, 
he could go into a completely blank look on his face, with no 
speaking and his leg going up and down.  This would go on for 
an average of 15 minutes.  Then he would speak and react (to 
outside stimuli) again.  The supervisor claimed to have 
followed the veteran while driving home and seeing his car go 
off the road.  The supervisor also reported on the veteran's 
memory worsening.  

The report of a January 2005 private neurological consult 
noted the veteran's chief complaints of seizures and 
cognitive decline.  The history of skull fracture from the 
1975 car accident was reported, as was the second car 
accident in 1980 without loss of consciousness.  He believed 
his seizures developed sometime between the first and second 
accident.  He was initially told by his doctors that his 
spells were from sleep deprivation or consuming too much 
alcohol.  He subsequently was referred to a neurologist and 
had been on Dilantin since 1980.  Phenobarbital was added in 
1985 for spells of "facial drawing."

The January 2005 private neurological consult discussed the 
two types of seizures the veteran had.  The first type 
consisted of a classic generalized clonic with incontinence 
and tongue biting.  The last one of this type was in 1992.  
The second type consisted of episodes of blank staring 
without incontinence, and with confusion afterwards.  His 
wife reported that he always seemed to put his hands together 
as if in prayer and his right leg strengthened.  He would 
stop what he was doing at the onset of these episodes.  There 
was no certain time  that these seemed to come on.  Another 
problem addressed by the January 2005 consult was 
hypersomnolences and he was always quite fatigued after work.  
He nearly fell asleep driving every day.  He was changing his 
dosing regimen on the Phenobarbital which has not helped.  He 
also complained of confusion and forgetfulness that worsened 
over the past year.  His wife also confirmed that he had 
repeated questions over frequently.  His wife also confirmed 
that he was chronically dizzy and had frequent falls.  

Physical examination in the January 2005 private neurological 
report was significant for left hypoesthesia of the face and 
left foot to mid calf and lower extremity asymmetry and foot 
drop.  The impression was of history of open head injury with 
motor vehicle accident in 1975, suspect frequent partial 
complex seizures, uncontrolled with rare secondary 
generalization.  Also diagnosed was chronic foot drop 
secondary to trauma in 1980.  The report also noted 
progressive cognitive decline of about 11/2 years in duration 
and hyper somnolence.  The neurologist commented that the 
veteran should not be driving under state law.  The 
neurologist also stated that the veteran's spells of staring, 
looking like he's praying and straightening the right leg are 
partial complex seizures.  He has difficulty with hyper 
somnolence that appeared separate from these episodes.  This 
(hyper somnolence) may be due to medication side effects or 
primary hyper somnolence due to prior head injury.  The 
neurologist suggested that they must first try to remove the 
anticonvulsant prescription that may be producing hyper 
somnolence and cognitive difficulties.  The Phenobarbital was 
more of a problem than others.   

An April 2005 VA new evaluation for management of a seizure 
disorder revealed the veteran to take Dilantin with a history 
of motor vehicle accident and seizures after this accident.  
He was noted to have changed from the use of Phenobarbital to 
lamictal because of sedation caused by Phenobarbital.  His 
last seizure was said to have taken place 2 years ago.  An 
October 2005 treatment record revealed no overt seizure 
activity.  The veteran described problems while sleeping 
alot.  He said "I fall asleep anywhere I am and jerk while I 
am asleep and it is getting worse."  

Thereafter the next evidence addressing the veteran's seizure 
disorder was the November 30, 2005 private neurological 
report that documented a tonic-clonic seizure and was the 
basis for the RO's increased rating to 20 percent effective 
November 30, 2005.   

Following a careful review of the record, the Board finds 
that with application of the benefit of the doubt, a 20 
percent rating is warranted for the veteran's seizure 
disorder from the time of initial entitlement, to November 
30, 2005.  

Although records prior to November 30, 2005 do not reflect an 
average of one major seizure every two years, the evidence 
does suggest that since initial entitlement, there has been 
manifested some observable minor seizure activity that as 
likely as not has taken place at least twice every six 
months.  The records suggest that his last major seizure took 
place no later than 1999 after he skipped his medications.  
However a March 2002 VA record noted a history of a minor 
seizure constituting muscle twitching having taken place 
about a year earlier.  In June 2002, the veteran in his VA 
neurological evaluation stated that he actually had episodes 
of facial muscle twitching taking place about once a month, 
but worsened if he was tired or excited.  This facial 
twitching was said by the VA examiner to be residual seizure 
activity and thus resembles a minor seizure.  The evidence 
also reflected that the veteran also had some troubles with 
seizure activity during sleep, especially when he had little 
sleep or had drank alcohol.  

The January 2005 lay statement from the veteran's supervisor 
also suggests that a 20 percent rating is warranted for minor 
seizures.  Although an actual frequency was not given, the 
supervisor stated that he had observed the veteran's apparent 
minor seizures to be increasing in frequency.  The supervisor 
described the episodes as the veteran getting a blank look on 
his face and his leg going up and down.  The episodes tended 
to last for 15 minutes.  

However the evidence does not reflect that a rating in excess 
of 20 percent is warranted for the seizure disorder from 
initial entitlement up to November 30, 2005.  As discussed 
earlier, there was no evidence of major seizure episodes 
since 1999.  Nor have the episodes of minor seizures been 
shown to take place an average of 5 to 8 times per week.  

In sum, the Board finds that the evidence reflects that a 20 
percent rating but no more, is warranted for the veteran's 
seizure disorder prior to November 30, 2005. 

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis have not been met in the absence of evidence showing 
that the veteran's seizure disorder resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation); warranted frequent periods of 
hospitalization; or otherwise has rendered impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Prior to November 30, 2005, an initial 20 percent rating is 
granted for a seizure disorder, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

Regarding the remaining issues of entitlement to a rating in 
excess of 30 percent disabling as of November 30, 2005, 
entitlement to a disability rating in excess of 10 percent 
for residuals of a compound depressed frontal skull fracture 
and entitlement to a compensable rating for headaches as 
secondary to residuals of a compound depressed frontal skull 
fracture, the Board regrettably finds that another remand is 
necessary in this case.  A review of the evidence in this 
case reveals that the AMC has not complied with the 
directives from the Board's October 2005 remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998) (where the remand orders of 
the Board are not complied with, the Board commits error as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated).

The Board notes that the veteran underwent three VA 
examinations, specifically a bones examination, a 
neurological examination and mental disorders examination in 
March 2006.  These examinations are noted to discuss at 
length problems such as a psychiatric disorder and a left 
foot drop that are not even part of this appeal.  However 
none of these examinations specifically addressed the 
disorders remaining on appeal as directed by the Board in its 
June 2006 remand.  Specifically, the examiner for the 
residuals of the skull fracture was to indicate if the 
veteran's residuals of a frontal skull fracture are 
characterized by a loss of skull, and if so what the area of 
skull loss is.  Although an X-ray was taken in March 2006, 
which appeared to show some repair since the previous X-ray 
of August 2003, and the examiner from the March 2006 bone 
examination noted the X-ray showed a defect, none of the 
examiners actually discussed whether the veteran actually 
does have loss of skull and if so, the size of the area 
involved.  

Regarding the veteran's current headaches and seizure 
disorders, while some discussion of the veteran's headache 
symptoms were made, none of the examiners discussed whether 
the veteran's headaches involve characteristic prostrating 
attacks and the frequency and severity of any attacks.  This 
must be addressed in order to ascertain whether a compensable 
rating is warranted under Diagnostic Code 8100.

Regarding the seizure disorder, the examiner in the March 
2006 neurological examination did not fully discuss whether 
there any observed signs of a seizure disorder in terms of a 
description of the manifestation as a major or minor seizure, 
the duration of the seizure, and their frequency.  The 
examiner in the March 2006 neurological examination indicated 
that further evaluation with an EEG was necessary.  The Board 
also notes that a private neurological examination from 
January 2005 also suggested that an EEG would be obtained, 
but such is not of record.  Furthermore the veteran has 
submitted a letter in August 2006 that stated he has received 
additional medical treatment which may be potentially 
relevant and an attempt should be made to obtain this 
evidence.  

Thus, the Board finds that a remand of this case is necessary 
in order to fully comply with the mandate of the Court.  See 
Stegall v. West, supra.

Additionally, it appears that there may be additional medical 
evidence that should be associated with the record, as the 
private neurologist in January 2005 indicated that an EEG 
would be obtained, but no such report is of record.  Moreover 
the veteran also submitted a letter in August 2006 reporting 
additional medical treatment including from a neurologist, 
although there is no indication as to whether such treatment 
was for his service-connected seizure disorder or for other 
neurological problems. 

Further, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date.

Thus, due process further demands that this case be REMANDED 
to the RO for the following action:

1.  The VA must review the entire file 
and ensure for the remaining issues on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess, supra, and (2) requests or tells 
the veteran to provide any evidence in 
his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.  

2.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his 
compound depressed frontal skull 
fracture, seizure disorder and headaches 
since January 2005, to include any 
private EEG reports referenced by his 
private neurologist in a January 2005 
record, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Additionally, the RO should request that 
the veteran provide information as to the 
dates of any treatment for his compound 
depressed frontal skull fracture, seizure 
disorder and headaches at any VA Medical 
Center (VAMC) since June 2006.  Copies of 
the medical records (not already in the 
claims folder) from all sources should be 
requested.  If requests for any private 
treatment records are not successful, VA 
should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2006).

3.  After the development described above 
has been completed, the veteran should be 
scheduled for a VA medical examination to 
evaluate the nature and severity of his 
compound depressed frontal skull 
fracture.  The claims folder must be made 
available to the examiner prior to the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  All indicated 
studies should be performed, and all 
manifestations of current disability 
should be described in detail.  
Specifically, the examiner should 
indicate if the veteran's residuals of a 
frontal skull fracture are characterized 
by a loss of skull, and if so what the 
area of skull loss is.

4.  Following completion of the above 
development, the veteran should be 
scheduled for a VA neurological 
examination to determine the nature and 
severity of his headache disability and 
current seizure disability.  The claims 
folder must be made available to the 
examiner prior to the examination, and 
the examiner should acknowledge such 
review in the examination report.  All 
indicated studies should be performed, 
including EEG, if still deemed necessary, 
and all manifestations of current 
disability should be described in detail.  

a)  The examiner should comment as to 
whether the veteran's headache symptoms 
result in characteristic prostrating 
attacks on an average of once a month 
over the past several months.  Also, the 
examiner should also comment as to 
whether his symptoms result in very 
frequent, completely prostrating and 
prolonged attacks.  

b)  The examiner should document any 
observed signs of a seizure disorder in 
terms of a description of the 
manifestation as a major or minor 
seizure, the duration of the seizure, and 
their frequency.  The examiner should 
comment as to whether the veteran's 
seizure disorder result in at least one 
major seizure in the past six months or 2 
major seizures in the past year or 
averaging at least 5 to 8 minor seizures 
weekly.  If the frequency of major/and or 
minor seizures is more than this amount, 
the examiner should state the frequency 
of the major and/or minor seizures in the 
past year.   If no signs of a seizure 
disorder are observed during the 
examination, it should be so noted.

Additionally, the examiner should also 
review pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of the service-
connected headache and seizure disability 
upon the veteran's ordinary activity and 
on how it impairs him functionally, 
particularly with respect to employment.  

5.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the appellant should be 
furnished a supplemental statement of the 
case, and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claims.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2006).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


